DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/06/2021 have been entered and fully considered.  Claims 1-3, 6-10, 13-24 are pending.  Claims 4-5 and 11-12 are cancelled.  Claims 17-24 are new.  Claims 1-3, 6-10, 13, and 16 are amended.  Claims 1-3, 6-10, 13-24 are examined herein.

Allowable Subject Matter
Claims 1-3, 6-10, 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2016/0225540 A1 (“Gadkaree”) discloses an anode in a lithium ion
capacitor (Abstract). The anode comprises a coconut shell sourced carbon (Abstract).  The carbon comprises a nitrogen content of from 0.03 to 0.5 wt %; and an oxygen content of from 0.01 to 1.9 wt % ([0044]).  A specific surface area of the carbon of from 10 to 50 m2/g ([0061]).  A particle size of the carbon is from 2 to 7 microns ([0046]).  However, there is no teaching or suggestion to use the anode in a non-aqueous electrolyte secondary battery as claimed.
WO 2015/129200 A1 (“Ohta”) discloses a carbonaceous material for a non-aqueous electrolyte secondary cell (Abstract).  Ohta teaches the amount of nitrogen in 
The prior art, either alone or in combination, does not fairly teach or suggest the specific combination of features recited in claims 1 or 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727